 



     
EXHIBIT 10.1

              Contact:   Customer Services — CTSLink         Wells Fargo Bank
Minnesota, N.A.         Securities Administration Services    
 
  7485 New Horizon Way        
 
  Frederick, MD 21703        
 
  www.ctslink.com        
 
  Telephone:   (301) 815-6600    
 
  Fax:   (301) 315-6660    

SMT SERIES 2005-2
Record Date: December 30, 2005
Distribution Date: January 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
A-1
      81744FGY7       SEN       4.59000 %       120,852,779.27        
462,174.30         7,472,998.46         0.00         113,379,780.81        
7,935,172.76         0.00  
A-2
      81744FGZ4       SEN       4.29000 %       73,396,453.78         262,392.32
        6,644,605.50         0.00         66,751,848.28         6,906,997.82    
    0.00  
A-R
      81744FHJ9       REZ       4.04281 %       0.00         0.20         0.00  
      0.00         0.00         0.20         0.00  
X-A
      81744FHD2       IO       0.63903 %       0.00         103,432.28        
0.00         0.00         0.00         103,432.28         0.00  
B-1
      81744FHA8       SUB       4.76000 %       6,016,000.00         23,860.68  
      0.00         0.00         6,016,000.00         23,860.68         0.00  
B-2
      81744FHB6       SUB       5.04000 %       3,266,000.00         13,715.60  
      0.00         0.00         3,266,000.00         13,715.60         0.00  
X-B
      81744FHE0       IO       0.25680 %       0.00         1,986.13        
0.00         0.00         0.00         1,986.13         0.00  
B-3
      81744FHC4       SUB       5.11532 %       1,890,000.00         8,055.69  
      0.00         0.00         1,890,000.00         8,055.69         0.00  
B-4
      81744FHF7       SUB       5.11532 %       1,231,000.00         5,246.86  
      0.00         0.00         1,231,000.00         5,246.86         0.00  
B-5
      81744FHG5       SUB       5.11532 %       687,000.00         2,928.18    
    0.00         0.00         687,000.00         2,928.18         0.00  
B-6
      81744FHH3       SUB       5.11532 %       1,549,605.55         6,604.84  
      0.00         0.00         1,549,605.55         6,604.84         0.00      
                                                         
Totals
                                    208,888,838.60         890,397.08        
14,117,603.96         0.00         194,771,234.64         15,008,001.04        
0.00                                                                

Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      202,462,000.00         120,852,779.27         706.73       7,472,291.73  
    0.00       0.00         7,472,998.46         113,379,780.81         0.560005
        7,472,998.46  
A-2
      126,737,000.00         73,396,453.78         440.10       6,644,165.40    
  0.00       0.00         6,644,605.50         66,751,848.28         0.526696  
      6,644,605.50  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      6,016,000.00         6,016,000.00         0.00       0.00       0.00      
0.00         0.00         6,016,000.00         1.000000         0.00  
B-2
      3,266,000.00         3,266,000.00         0.00       0.00       0.00      
0.00         0.00         3,266,000.00         1.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-3
      1,890,000.00         1,890,000.00         0.00       0.00       0.00      
0.00         0.00         1,890,000.00         1.000000         0.00  
B-4
      1,231,000.00         1,231,000.00         0.00       0.00       0.00      
0.00         0.00         1,231,000.00         1.000000         0.00  
B-5
      687,000.00         687,000.00         0.00       0.00       0.00      
0.00         0.00         687,000.00         1.000000         0.00  
B-6
      1,549,605.55         1,549,605.55         0.00       0.00       0.00      
0.00         0.00         1,549,605.55         1.000000         0.00            
                                 
Totals
      343,838,705.55         208,888,838.60         1,146.83       14,116,457.13
      0.00       0.00         14,117,603.96         194,771,234.64        
0.566461         14,117,603.96                                              

 



--------------------------------------------------------------------------------



 



     
Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      202,462,000.00         596.915862         0.003491       36.907132      
0.000000       0.000000         36.910623         560.005240         0.560005  
      36.910623  
A-2
      126,737,000.00         579.124121         0.003473       52.424828      
0.000000       0.000000         52.428300         526.695821         0.526696  
      52.428300  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      6,016,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,266,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-3
      1,890,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,231,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      687,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,549,605.55         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  

All Classes per $1,000 denomination.
Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         30         4.59000 %       120,852,779.27    
    462,261.88       0.00       0.00       87.58         462,174.30         0.00
        113,379,780.81  
A-2
      12/20/05 – 01/19/06         30         4.29000 %       73,396,453.78      
  262,392.32       0.00       0.00       0.00         262,392.32         0.00  
      66,751,848.28  
A-R
      N/A         N/A         4.04281 %       0.00         0.00       0.00      
0.00       0.00         0.20         0.00         0.00  
X-A
      12/01/05 – 12/30/05         30         0.63903 %       194,249,233.05    
    103,442.70       0.00       0.00       10.43         103,432.28         0.00
        180,131,629.09  
B-1
      12/20/05 – 01/19/05         30         4.76000 %       6,016,000.00      
  23,863.47       0.00       0.00       2.78         23,860.68         0.00    
    6,016,000.00  
B-2
      12/20/05 – 01/19/05         30         5.04000 %       3,266,000.00      
  13,717.20       0.00       0.00       1.60         13,715.60         0.00    
    3,266,000.00  
X-B
      12/01/05 – 12/30/05         30         0.25680 %       9,282,000.00      
  1,986.36       0.00       0.00       0.23         1,986.13         0.00      
  9,282,000.00  
B-3
      12/01/05 – 12/30/05         30         5.11532 %       1,890,000.00      
  8,056.63       0.00       0.00       0.94         8,055.69         0.00      
  1,890,000.00  
B-4
      12/01/05 – 12/30/05         30         5.11532 %       1,231,000.00      
  5,247.47       0.00       0.00       0.61         5,246.86         0.00      
  1,231,000.00  
B-5
      12/01/05 – 12/30/05         30         5.11532 %       687,000.00        
2,928.52       0.00       0.00       0.34         2,928.18         0.00        
687,000.00  
B-6
      12/01/05 – 12/30/05         30         5.11532 %       1,549,605.55      
  6,605.61       0.00       0.00       0.77         6,604.84         0.00      
  1,549,605.55                                                    
Totals
                                              890,502.16       0.00       0.00  
    105.28         890,397.08         0.00                                      
                       

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



     
Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         202,462,000.00         4.59000 %      
596.915862         2.283203       0.000000       0.000000       0.000433        
2.282771         0.000000         560.005240  
A-2
      12/20/05 – 01/19/06         126,737,000.00         4.29000 %      
579.124121         2.070369       0.000000       0.000000       0.000000        
2.070369         0.000000         526.695821  
A-R
      N/A         100.00         4.04281 %       0.000000         0.000000      
0.000000       0.000000       0.000000         2.000000         0.000000        
0.000000  
X-A
      12/01/05 – 12/30/05         0.00         0.63903 %       590.066291      
  0.314225       0.000000       0.000000       0.000032         0.314194        
0.000000         547.181580  
B-1
      12/20/05 – 01/19/05         6,016,000.00         4.76000 %      
1000.000000         3.966667       0.000000       0.000000       0.000462      
  3.966203         0.000000         1000.000000  
B-2
      12/20/05 – 01/19/05         3,266,000.00         5.04000 %      
1000.000000         4.200000       0.000000       0.000000       0.000490      
  4.199510         0.000000         1000.000000  
X-B
      12/01/05 – 12/30/05         0.00         0.25680 %       1000.000000      
  0.214001       0.000000       0.000000       0.000025         0.213977        
0.000000         1000.000000  
B-3
      12/01/05 – 12/30/05         1,890,000.00         5.11532 %      
1000.000000         4.262767       0.000000       0.000000       0.000497      
  4.262270         0.000000         1000.000000  
B-4
      12/01/05 – 12/30/05         1,231,000.00         5.11532 %      
1000.000000         4.262770       0.000000       0.000000       0.000496      
  4.262275         0.000000         1000.000000  
B-5
      12/01/05 – 12/30/05         687,000.00         5.11532 %       1000.000000
        4.262766       0.000000       0.000000       0.000495         4.262271  
      0.000000         1000.000000  
B-6
      12/01/05 – 12/30/05         1,549,605.55         5.11532 %      
1000.000000         4.262769       0.000000       0.000000       0.000497      
  4.262272         0.000000         1000.000000  

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.
All Classes per $1,000 denomination.

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    15,080,373.14  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    19,885.05  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    15,100,258.19  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    23,143.99  
Total Administration Fees
    69,113.16  
Payment of Interest and Principal
    15,008,001.04  
 
     
Total Withdrawals (Pool Distribution Amount)
    15,100,258.19  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    105.28  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    105.28  
 
     

Administration Fees

         
Gross Servicing Fee*
    66,066.87  
Master Servicing Fee
    3,04629  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    69,113.16  
 
       

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Reserve Accounts

                                  Account Type   Beginning Balance   Current
Withdrawals   Current Deposits   Ending Balance  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
Weighted Average Gross Coupon
    5.545562 %
Weighted Average Net Coupon
    5.166028 %
Weighted Average Pass-Through Rate
    5.148528 %
Weighted Average Remaining Term
    328  
 
       
Beginning Scheduled Collateral Loan Count
    613  
Number of Loans Paid in Full
    39  
Ending Scheduled Collateral Loan Count
    574    
Beginning Scheduled Collateral Balance
    208,888,838.60  
Ending Scheduled Collateral Balance
    194,771,234.64  
Ending Actual Collateral Balance at 30-Dec-2005
    194,772,351.18  
 
       
Monthly P&I Constant
    966,485.09  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    14,945,700.87  
 
       
Scheduled Principal
    1,146.83  
Unscheduled Principal
    14,116,457.13  

 



--------------------------------------------------------------------------------



 



                          Group   One     Two     Total  
Collateral Description
  Mixed ARM     Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.584691       5.481256       5.545562  
Weighted Average Net Rate
    5.207000       5.098695       5.166028  
Pass-Through Rate
    5.189500       5.081195       5.148528  
Weighted Average Maturity
    324       335       328  
Record Date
    12/30/2005       12/30/2005       12/30/2005  
Principal and Interest Constant
    605,095.12       361,389.97       966,485.09  
Beginning Loan Count
    374       239       613  
Loans Paid in Full
    22       17       39  
Ending Loan Count
    352       222       574  
Beginning Scheduled Balance
    129,866,832.22       79,022,006.38       208,888,838.60  
Ending Scheduled Balance
    122,393,833.76       72,377,400.88       194,771,234.64  
Scheduled Principal
    706.73       440.10       1,146.83  
Unscheduled Principal
    7,472,291.73       6,644,165.40       14,116,457.13  
Scheduled Interest
    604,388.39       360,949.87       965,338.26  
Servicing Fee
    40,874.61       25,192.26       66,066.87  
Master Servicing Fee
    1,893.89       1,152.40       3,046.29  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    561,619.89       334,605.21       896,225.10  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    92.991677 %
Pro Rata Subordinate Percent
    7.008323 %

Additional Reporting – Group Level
Miscellaneous Reporting

          Group One        
One Month Libor Loan Balance
    76,639,933.94  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

          Group Two        
Six-Month Libor Loan Balance
    45,753,899.82  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                              DELINQUENT     BANKRUPTCY     FORECLOSURE     REO
    TOTAL                                                                      
                No. of   Principal           No. of     Principal           No.
of     Principal           No. of     Principal           No. of     Principal  
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days     0       0.00       0-29 Days     0      
0.00       0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
    5       1,653,579.64       30 Days     0       0.00       30 Days     0    
  0.00       30 Days     0       0.00       30 Days       5         1,653,579.64
 
60 Days
    3       1,284,915.36       60 Days     0       0.00       60 Days     0    
  0.00       60 Days     0       0.00       60 Days       3         1,284,915.36
 
90 Days
    1       1,113,111.24       90 Days     0       0.00       90 Days     0    
  0.00       90 Days     0       0.00       90 Days       1         1,113,111.24
 
120 Days
    1       232,000.00       120 Days     0       0.00       120 Days     0    
  0.00       120 Days     0       0.00       120 Days       1         232,000.00
 
150 Days
    1       174,844.15       150 Days     0       0.00       150 Days     0    
  0.00       150 Days     0       0.00       150 Days       1         174,844.15
 
180+ Days
    0       0.00       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days       0         0.00      
                                                           
 
    11       4,458,450.39             0       0.00             0       0.00    
        0       0.00               11         4,458,450.39  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days     0.000000%       0.000000 %    
0-29 Days     0.000000%       0.000000 %     0-29 Days     0.000000%      
0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.871080 %     0.848981 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       0.871080 %       0.848981 %
60 Days
    0.522648 %     0.659701 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.522648 %       0.659701 %
90 Days
    0.174216 %     0.571493 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.174216 %       0.571493 %
120 Days
    0.174216 %     0.119113 %     120 Days     0.000000%       0.000000 %    
120 Days     0.000000%       0.000000 %     120 Days     0.000000%      
0.000000 %     120 Days       0.174216 %       0.119113 %
150 Days
    0.174216 %     0.089768 %     150 Days     0.000000%       0.000000 %    
150 Days     0.000000%       0.000000 %     150 Days     0.000000%      
0.000000 %     150 Days       0.174216 %       0.089768 %
180+ Days
    0.000000 %     0.000000 %     180+ Days     0.000000%       0.000000 %    
180+ Days     0.000000%       0.000000 %     180+ Days     0.000000%      
0.000000 %     180+ Days       0.000000 %       0.000000 %                      
                                         
 
    1.916376 %     2.289057 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %            
1.916376 %       2.289057 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance   $ 19,885.05  

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,639,605.55       7.51630782 %    
92.483692 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,623,605.55       4.42755603 %    
3.088752 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,357,605.55       2.75071705 %    
1.676839 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,467,605.55       1.78034788 %    
0.970369 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,236,605.55       1.14832437 %    
0.632024 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,549,605.55       0.79560288 %    
0.352721 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.352721 %    
10.585023 %
 
                                    0.795603 %        

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                              DELINQUENT     BANKRUPTCY     FORECLOSURE     REO
    TOTAL Group One                                                            
                        No. of   Principal           No. of     Principal      
    No. of     Principal           No. of     Principal           No. of    
Principal     Loans   Balance           Loans     Balance           Loans    
Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days     0       0.00       0-29 Days     0      
0.00       0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
    3       1,032,843.32       30 Days     0       0.00       30 Days     0    
  0.00       30 Days     0       0.00       30 Days       3         1,032,843.32
 
60 Days
    1       589,546.78       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days       1         589,546.78  
90 Days
    0       0.00       90 Days     0       0.00       90 Days     0       0.00  
    90 Days     0       0.00       90 Days       0         0.00  
120 Days
    1       232,000.00       120 Days     0       0.00       120 Days     0    
  0.00       120 Days     0       0.00       120 Days       1         232,000.00
 
150 Days
    0       0.00       150 Days     0       0.00       150 Days     0       0.00
      150 Days     0       0.00       150 Days       0         0.00  
180+ Days
    0       0.00       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days       0         0.00      
                                                           
 
    5       1,854,390.10             0       0.00             0       0.00      
      0       0.00               5         1,854,390.10  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days     0.000000%       0.000000 %    
0-29 Days     0.000000%       0.000000 %     0-29 Days     0.000000%      
0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.852273 %     0.843864 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       0.852273 %       0.843864 %
60 Days
    0.284091 %     0.481677 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.284091 %       0.481677 %
90 Days
    0.000000 %     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.000000 %       0.000000 %
120 Days
    0.284091 %     0.189551 %     120 Days     0.000000%       0.000000 %    
120 Days     0.000000%       0.000000 %     120 Days     0.000000%      
0.000000 %     120 Days       0.284091 %       0.189551 %
150 Days
    0.000000 %     0.000000 %     150 Days     0.000000%       0.000000 %    
150 Days     0.000000%       0.000000 %     150 Days     0.000000%      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days     0.000000%       0.000000 %    
180+ Days     0.000000%       0.000000 %     180+ Days     0.000000%      
0.000000 %     180+ Days       0.000000 %       0.000000 %                      
                                         
 
    1.420455 %     1.515092 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %            
1.420455 %       1.515092 %

                                                                               
                              DELINQUENT     BANKRUPTCY     FORECLOSURE     REO
    TOTAL Group Two                   1.183654%                                
                                No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal     Loans   Balance           Loans     Balance          
Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days     0       0.00       0-29 Days     0      
0.00       0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
    2       620,736.32       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days       2         620,736.32  
60 Days
    2       695,368.58       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days       2         695,368.58  
90 Days
    1       1,113,111.24       90 Days     0       0.00       90 Days     0    
  0.00       90 Days     0       0.00       90 Days       1         1,113,111.24
 
120 Days
    0       0.00       120 Days     0       0.00       120 Days     0       0.00
      120 Days     0       0.00       120 Days       0         0.00  
150 Days
    1       174,844.15       150 Days     0       0.00       150 Days     0    
  0.00       150 Days     0       0.00       150 Days       1         174,844.15
 
180+ Days
    0       0.00       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days       0         0.00      
                                                           
 
    6       2,604,060.29             0       0.00             0       0.00      
      0       0.00               6         2,604,060.29  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days     0.000000%       0.000000 %    
0-29 Days     0.000000%       0.000000 %     0-29 Days     0.000000%      
0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.900901 %     0.857634 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       0.900901 %       0.857634 %
60 Days
    0.900901 %     0.960748 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.900901 %       0.960748 %
90 Days
    0.450450 %     1.537918 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.450450 %       1.537918 %
120 Days
    0.000000 %     0.000000 %     120 Days     0.000000%       0.000000 %    
120 Days     0.000000%       0.000000 %     120 Days     0.000000%      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.450450 %     0.241571 %     150 Days     0.000000%       0.000000 %    
150 Days     0.000000%       0.000000 %     150 Days     0.000000%      
0.000000 %     150 Days       0.450450 %       0.241571 %
180+ Days
    0.000000 %     0.000000 %     180+ Days     0.000000%       0.000000 %    
180+ Days     0.000000%       0.000000 %     180+ Days     0.000000%      
0.000000 %     180+ Days       0.000000 %       0.000000 %                      
                                         
 
    2.702703 %     3.597871 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %            
2.702703 %       3.597871 %

 